FILED
                            NOT FOR PUBLICATION                             SEP 24 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DANIEL J. MILLER, Jr.,                           No. 09-55752

              Plaintiff - Appellant,             D.C. No. 2:09-cv-01117-ODW-CT

  v.
                                                 MEMORANDUM *
CITY OF LOS ANGELES,

              Defendant - Appellee,

  and

LOS ANGELES DEPARTMENT OF
WATER AND POWER; CITY OF LOS
ANGELES BOARD OF CIVIL SERVICE
COMMISSIONERS; GENE COUFAL;
DANIEL RAFTEVOLD; MICHAEL
DAUGHTRY; DENISE MCGORRIN,

              Defendants.



                    Appeal from the United States District Court
                       for the Central District of California
                     Otis D. Wright, District Judge, Presiding

                        Argued and Submitted June 11, 2010
                               Pasadena, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before:     TROTT and W. FLETCHER, Circuit Judges, and MAHAN, **
            District Judge.




      Daniel Miller appeals the district court’s granting of a 12(b)(6) motion to

dismiss his employment-related retaliation and discrimination claims brought

under 42 U.S.C. §§ 1981, 1983. We affirm.

      The district court properly dismissed Miller’s complaint because all claims

in it are claim-precluded by the state court proceedings under 28 U.S.C. § 1738.

Miller’s complaint in a California Superior Court contained all of the claims now

asserted in federal court. The California Court of Appeal affirmed the Superior

Court’s decision, and the California Supreme Court denied review. Those claims

are now precluded in federal court.

      AFFIRMED.




      **
             The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.

                                          2